DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claim5 - 9 and 15 - 18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Page 33 - 35 recites a list of 24 non-patent literature. While 1 - 22 in the list of non-patent literature are found in the filed information disclosure statement (IDS) forms, numbers 23 and 24 in the non-patent literature list are not found in the filed IDS forms. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 600 in FIG. 6, is not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection
The disclosure is objected to because of the following informalities: Page 27, line 7 and page 28, line 15 of the specification recites “worker 530”, but it is recommended that the phrase recites “worker 350” to correspond with worker 350 in FIG. 3B. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 - 9 and 15 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 - 7, 9, and 15 - 18 recite equations with a plurality of variables. While certain variables are defined in the claims, not every variable is defined. For example, claim 5 recites “φwi (xi) =             
                
                    2
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                        
                                            t
                                        
                                    
                                     
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            +
                                            b
                                        
                                    
                                
                            
                        
                    
                
            
        , but not all of the variables are defined in the claim. Another example, for the equation in claim 7, the variable αi portion is not defined in the claim. The lack of definition for all of the variables in the claims renders the claim vague and indefinite.
Suggestion: Amend the claim to include the definitions for each variable not defined.

Claim 8 lacks antecedent basis for “the iterations” (claim 1, line 1).
Suggested language: Amend the claim to depend from claim 7, as it appears that the iterations recited in claim 8 is referring to claim 7, which first introduces “iterations”.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

For clams 1, 11 and 20: The prior art of Shaloudegi et al. (U.S. PG Pub 2021/0365841 A1) discloses calculating weighting coefficients for use in calculating updates, calculating a set of inner product between every pair of updates or two updates, federated learning, and Gaussian mixture models (GMM), with Gu et al. (“Federated Doubly Stochastic Kernel Learning for Vertically Partitioned Data”) discloses the claimed invention, but due to the date of the reference, it does not quality as prior art for a 102 or 103 rejection, Chen et al. (CN111046433 A) discloses model parameters updated in the federated learning framework, summing gradients from each node to infer data privacy, Cheng et al. (“SecureBoost: A Lossless Federated Learning Framework”) discloses machine learning models built that also protects user privacy and data confidentiality, along with vertically partitioned data set, Dai et al. (“Scalable Kernel Methods via Doubly Stochastic Gradients”) discloses dot product kernel,  Wei et al. (“Federated Learning with Differential Privacy Algorithms and Performance Analysis”) discloses federated learning training models and privacy preserving architectures.

However, none of the references taken either alone or in combination with the prior art of record discloses:
“compute a dot product of the random direction and the instance, and calculate a random feature based on the dot product;
compute a predicted value of the instance in the active computing device, instruct the at least one passive computing device to compute a predicted value of the instance in the at least one passive computing device, and summarize the predicted values from the active and the at least one passive computing devices to obtain a final predicted value of the instance, wherein the predicted value of the instance in the at least one passive computing device is obtained based on the local data of the at least one passive computing device;
determine a model coefficient using the random feature and a difference between the final predicted value of the instance and a target value of the instance; 
update the machine learning model using the model coefficient; and 
predict a value for a new instance using the machine learning model”.

Dependent claims 2 - 10 and 12 - 19 are allowable under 35 U.S.C. 103 for depending from claims 1 and 11, respectively, allowable base claims under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
August 27, 2022